 STERILON CORPORATION219This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate with the Board'sRegional Office,Transit Building,Fourth nand Vine Streets,Cincinnati,Ohio, Telephone No. 381-1420,if they haveany question concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL UNION No. 2058,UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,AFL-CIO, ANDTO ALL EMPLOYEES OFHARGETT CONSTRUCTION COMPANY'Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT refuse to refer orclear Don Tayloror any other prospectiveemployee for employment with Respondent Hargett Construction Company,or any other employer, because such employee is not current in the paymentof his union dues.WE WILL NOTenter into,perform,maintain,or otherwise give effect to anyarrangement with Respondent HargettConstruction Company, whereby thepayment of union dues is required as a condition precedent to the obtaining,,as distinguished from the retaining,of employment.WE WILLNOT inany like orrelatedmanner restrain or coerce employees oror applicants for employment in the exercise of rights guaranteed in Section 7of the Act.WE WILL notifyRespondent Hargett ConstructionCompanythat we have noobjection to its employmentof Don Taylorand will, upon .the tender by DonTaylorof the fee uniformly required of other carpenters seeking referral to ajob, issue to him a work permit and refer him or clear him for employmenton a nondiscriminatory basis.WE WILL jointlyand severally with Respondent Hargett Construction Com-pany makeDon Taylorwhole for any loss of pay he may have suffered becauseof the discrimination against him.LOCAL UNIONNo. 2058,UNITED BROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, AFL-CIO,Labor Organization..,Dated-------------------By-------------------------------------------(ROBERT RODGERS,Busines8 Agent)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate with the Board's Regional Office,Transit Building,Fourth and Vine Streets,Cincinnati,Ohio, Telephone No. 381-1420, if they haveany question concerning this notice or compliance with its provisions.Sterilon CorporationandUnited Rubber,Cork,Linoleum andPlasticWorkers of America,AFL-CIO,Petitioner.Case No.3-RC-1143.June 2, 1964DECISION AND ORDER DENYING MOTION ANDREQUEST TO CLARIFY CERTIFICATIONOn May 8, 1953, the Board certified the United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO, as the bargain-ing representative of all production and maintenance employees of theEmployer at its Buffalo, New York, plant, excluding office clericalemployees, professional employees, guards, and supervisors as definedin .the Act.On December 16, 1963, the Petitioner filed a motion and147 NLRB No. 37. 220DECISIONSOF.NATIONALLABOR RELATIONS BOARDrequest to clarify certification of the above unit to include the em-ployees and the work and duties of employees in the shipping and re-ceiving department.On January 20, 1964, the Employer filed ananswer in opposition to the Petitioner'smotion in which it requestedthat the Board deny the motion.On January 22,1964, the Board issued an order directing hearing re-ferring the matter to the Regional Director for the Third Region anddirecting that a hearing be held for the purpose of taking testimonywith respect to issues raised by the Petitioner'smotion and request toclarify certification and the Employer's opposition thereto.Ahearing was held befoer Hearing OfficerHymenDishner onMarch 4,1964.All parties appeared and participated at the hearing.TheHearing Officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Thereafter,the Employer filed a briefin which it denied the assertions of the Union,contended that in anyevent the problems raised could only be resolved by a representationpetition and a Board-conducted election,and again requested that themotion be denied.Pursuant to the provisions of Section 3 (b) of theAct, theBoard hasdelegated its powers in connection with this case, to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the entire record in this case the Board finds :The Employer is a New York corporation engaged in the manufac-ture of disposable hospital supplies.The Petitioner is the currentcontractual representative of the certified unit described above.Sometime after 1957 the Employer established a new job classification anddepartment of shipping and receiving employees.The Petitioner con-tends that the employees working in the shipping and receiving depart-ment perform bargaining unit work and come within the scope of thepreviously certified unit, and requests clarification of the existing unitto include them.The Employer contends that the shipping and re-ceiving function existed at the time of the certification in 1953 and thatthe inclusion of the shipping and receiving employees now, 11 yearsafter the election,should be only through a Board-conducted self-determination election.The Employer also contends.that there isno community of interest between the shipping and receiving em-ployees and the employees in the bargaining unit.There are seven employees in the shipping and receiving department.Two are conceded by both parties to be supervisors,three are shippers,and two are receivers.'All employees in these two categories performthe usual function connected with shipping and receiving.In the re-ceiving section,one employee receives the incoming raw stock and pre-pares it for removal to the raw stock department.The other employee1 The Employer contends that one of the receivers is a supervisor.In view of our dis-position of this motion,we need not decide this issue at the present time. STERILON CORPORATION221keeps the records of the raw stock inventory.The duties of the em-ployees in the shipping section consist of selecting merchandise frominventory to fill customers' orders and placing it on the shipping dock.They also notify the various trucklines when the merchandise is to bepicked up and see to it that the bill of lading is signed prior toshipping.The record indicates that the receiving and shipping employeeswork in and around the production areas. The receiving employeesare supervised by the manufacturing department as are the produc-tion and maintenance employees, while shipping employees are super-vised by the sales department.All employees have the same fringebenefits and the same conditions of employment.There is a certainamount of interchange among the employees because of illness orvacations.All employees eat in the same area and punch the sametimeclock.The shipping and receiving employees do not have a,distinct and homogeneous interest different from other employees inthe unit, but, in fact, have interests and conditions of employmentsimilar to those employees now represented by the Petitioner.Be-cause of the evident community of interest we would normally includesuch employees in a common unit with production and maintenanceemployees.However, in the circumstances of this case, we feel thatthese employees cannot be treatedas anaccretion, but are entitledto a self-determination election before being added to the existingbargaining unit.We base this conclusion on the following factors : The function, butnot the classification, of shipping and receiving was in existence priorto the Board-conducted election in 1953.At that time the functionwas performed by a supervisor in the watch strap manufacturingdivision and a stockboy.After the certification this function wasperformed by a separate department.The Petitioner made no effortto represent these employees until approximately 11 years after theBoard certified the production and maintenance unit.Neither thecontract executed pursuant to the certification, nor any subsequentlyexecuted contract, includes the function or classification of shippingand receiving. In fact, the Petitioner has specifically demanded thatunit employees who transfer to shipping and receiving be removedfrom the seniority list.In view of the foregoing, and upon the entire record, we find thatthe motion for clarification raises a question concerning representa-tion which may not be resolved through a clarification of the existingunit.The proper procedure is a petition pursuant to Section 9(c)of the Act seeking an election.We shall therefore grant the Em-ployer's request that the Petitioner's motion be denied.[The Board denied the motion and request to clarify certification.]